Linnéa M. Johnson
Attorney at Law
Law Offices of Linnéa M. Johnson
100 El Dorado Street, Suite C
Auburn, CA 95603
916.850.5818
Attorney for Manuel Herrera-Osornio




                          IN THE UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,

                                                      2:08-CR-454-JAM-EFB
                        Plaintiff,                    2:13-CV-1059-JAM

vs.                                                   [PROPOSED] ORDER GRANTING
                                                      MR. HERRERA-OSORNIO’S
MANUEL HERRERA-OSORNIO,                               UNOPPOSED REQUEST FOR AN
                                                      EXTENSION OF TIME WITHIN WHICH
                        Defendant.                    TO FILE HIS REPLY



       Having reviewed Mr. Herrera-Osornio’s unopposed request for an extension of time in

this case, the litigation schedule in this matter shall be modified as follows: Mr. Herrera-

Osornio’s reply, if any, shall be due on August 16, 2019.


Dated: July 10, 2019.                         _____________________________
                                              The Honorable Edmund F. Brennan
                                              UNITED STATES MAGISTRATE JUDGE
